AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    William D. Caddell
                            Plaintiff                                  )
                        v.                                             )      Civil Action No.      4:18-cv-166-DCC
City of Conway, South Carolina, Tammy Lynn                             )
        Carter, Cunha M. Juvenal and                                   )
              David Leon Bridges, Jr.                                  )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: Summary Judgment is granted as to Plaintiff's federal causes of action. Plaintiff's state law claims are
dismissed without prejudice to his right to bring these claims in state court and the remainder of Plaintiff's
case is also dismissed.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Donald C. Coggins, Jr., who adopted the Report and Recommendation of the
Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: June 18, 2019                                                          CLERK OF COURT


                                                                                                      s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
